Citation Nr: 0320942	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent 
for residuals of a shrapnel wound of the right 
forearm and hand.  

2.  Entitlement to an initial rating in excess of 
20 percent for post- traumatic arthritis of the 
right elbow.  

3.  Entitlement to a compensable evaluation for shrapnel 
wound scars of the left chest and epigastrium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January to 
November 1945.  The record shows that the veteran was awarded 
a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied increased ratings for: (1) residuals of a wound of the 
right forearm and hand; (2) arthritis of the right elbow, and 
for (3) shrapnel wound scars of the left chest and 
epigastrium.

In May 2002, the RO denied a claim of entitlement to an 
effective date prior to July 1994 for the grant of 
entitlement to service connection for post-traumatic 
arthritis of the right elbow.  That decision was not 
appealed, and therefore the claim is not before the Board for 
appellate consideration.

In January 2003, the Board remanded these issues to the RO 
for additional evidentiary development.  The case has been 
returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  The veteran's residuals of shrapnel wound of the right 
forearm and hand are manifested by limitation of motion of 
the right forearm and wrist and reduced grip strength, 
resulting in disability which constitutes severe impairment 
of Muscle Group VIII, without evidence of ankylosis of the 
wrist.

2.  The veteran's service-connected residuals of post-
traumatic arthritis of the right elbow are manifested by 
flexion to 120 degrees.

3.  The evidence is in approximate balance, indicating that 
the residuals of a shell fragment wound of the left chest and 
epigastrium include a tender scar, with no limitation of 
function.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of 
shrapnel wound of the right forearm and hand with fractures 
of the fourth and fifth metacarpals, and involving Muscle 
Group VIII, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5308 (2002).

2.  A rating in excess of 20 percent for post-traumatic 
arthritis of the right elbow is not warranted.  38 U.S.C.A. § 
1155, 5107; 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5010, 
5003, 5206, 5207 (2002).

3.  Giving the benefit of the doubt to the veteran, the 
criteria for a 10 percent rating for residuals of shell 
fragment wound of the dorsal aspect of the right foot have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.118, Diagnostic Code 7804 (prior to and from Aug. 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the February 
2002 Statement of the Case (SOC), the April 2003 Supplemental 
Statement of the Case (SSOC), and associated correspondence 
issued since the veteran filed his claim, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate the claim.  He was advised that, if 
he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in April 
2003.  In addition, he was advised of the specific VCAA 
requirements in correspondence dated in March 2003.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing VCAA notification).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (West 2002)).

II.  Factual Background

The veteran was examined for VA benefits purposes in 
September 1951.  He complained of pain in the right hand.  It 
was noted that he is right-handed.  On clinical evaluation, 
there was a non-tender scar at the middle of the dorsum of 
the distal end of the right forearm, at about the level of 
the distal end of the radius.  There was also a slightly 
tender scar at the level of the base of the right first 
metacarpal.  An undue bony prominence was observed at the 
level of the middle of the fifth metacarpal at the dorsum of 
the right hand.  Slight limitation in extension of the right 
wrist was noted.  There was limitation of motion of the 
fingers of the right hand.  The grip of the right hand was 
weaker than that of the left hand.  X-ray studies of the 
hands and wrists revealed multiple metallic foreign bodies.  
There was an old fracture seen in the midshafts of the right 
fourth and fifth metacarpals, and a subluxation of the distal 
interphalangeal joint.  The pertinent diagnoses were 
residuals of shrapnel wounds of the right forearm and right 
hand; old fracture in the midshafts of the right fourth and 
fifth metacarpals; subluxation of the distal interphalangeal 
joint of the right small finger; metallic foreign bodies in 
both hand and wrist; involvement of Muscle Group VIII; 
limitation of motion of the right wrist, right thumb, and 
small finger; and weakness of the right hand grip.

In a December 1951, the RO granted service connection for 
residuals of shrapnel wound of the right forearm and hand, 
old fracture of the fourth and fifth metacarpals, with 
involvement of Muscle Group VIII, and assigned a 30 percent 
rating under the provisions of Diagnostic Code 5308 of the 
Rating Schedule.  This evaluation has remained in effect 
since then.

The veteran was afforded an examination for his hand, thumb, 
and fingers in December 1994.  He complained of on-and-off 
pain and weakness of the right hand.  Examination of the 
right hand revealed a healed, slightly tender scar at the 
dorsum of the right first metacarpal, with metallic foreign 
body.  The thumb was able to oppose all fingers.  The 
veteran's fingers of the right hand could be flexed to within 
1 centimeter of the median fold and palm.  There was a 
flexion contracture deformity of the fourth and fifth 
fingers.  Wrist flexion and extension were to 15 degrees.  
The veteran was able to grasp objects.  His right hand grip 
was weaker than the left hand.  The diagnoses were residuals 
of shrapnel wounds with multiple metallic foreign bodies, 
injury to Muscle Group VIII, with healed fractures of the 
metacarpals, subluxation of the fifth metacarpal and post- 
traumatic arthritis, residuals of shrapnel wounds of the 
right forarm with metallic foreign bodies, and healed 
fracture of the ulna with post-traumatic arthritis of the 
elbow.

In a statement dated in April 1995, a private physician 
reported that he had treated the veteran for complaints 
involving the right hand and forearm.  The diagnoses were 
residuals of shrapnel wound to the right forearm and hand 
with old fractures of the fourth and fifth metacarpals, and 
injury to Muscle Group VIII with metallic foreign bodies, and 
severe productive pain of the fingers of the right hand, 
wrist, and forearm.

A VA examination for bone disease was conducted in January 
1997.  The veteran complained of pain and limitation of 
motion of the right wrist.  Clinical evaluation revealed a 
non-tender scar of the first digit of the right hand; a non-
tender scar of the lateral aspect of the proximal forearm, 
near the radial head area; an abduction deformity with 
shortening at the first digit of the right hand; and a bony 
prominence over the radial head area, which was non-tender.  
There was no swelling.  There was positive angulation of the 
right first metacarpal.  Shortening of the first digit was 
noted.  There was limitation of motion of the first digit, 
which was almost fused to the right.  The pertinent diagnosis 
was traumatic arthritis of the right wrist, secondary to 
multiple shrapnel wounds.

On a VA orthopedic examination for muscles in January 1997, 
it was reported that the shrapnel wounds had penetrated the 
thenar and adductor muscles of the first digit of the right 
hand.  There was no indication of pain or muscle hernia.  X-
rays of the right forearm shows impression of multiple 
metallic foreign bodies, base of the right 1st metacarpal and 
carpal, also at middle third of the right forearm; exotoses.  
Middle third, right radius; minimal degenerative change, 
right forearm.  X-ray of the right hand shows impression of 
multiple metallic foreign bodies, base of the right 
forefinger, base of the right metacarpal and carpal; old 
fracture, mid shafts, 3rd and 4th metacarpals; hypertrophic 
degenerative osteoarthritis, right hand.  

The veteran was accorded a VA bones examination in August 
1998.  On examination, it was noted that there were episodes 
of osteomyelitis.  There was pain in the right elbow.  There 
was evidence of deformity, right elbow joint, abduction 
deformity 1st digit, right hand, and angulation of 1st right 
metacarpal.  There was no evidence of malunion, nonunion, 
loose motion, or false joint.  There was no evidence of 
tenderness, drainage, edema, painful motion, weakness, 
redness, or heat.  Range of motion was as follows: flexion 
was from 0 to 130 degrees; dorsiflexion was from 0 to 60 
degrees, and palmar flexion was from 0 to 70 degrees.  
Flexion between 130 and 145 degrees produced pain.  The 
diagnosis was post-traumatic arthritis right elbow and right 
wrist secondary to multiple shrapnel wound with metallic 
foreign bodies.

The veteran was accorded a VA joints examination in August 
1998.  Pain associated with the right elbow was noted.  There 
were no episodes of dislocation or recurrent subluxation.  He 
experienced limitation with lifting and carrying due to right 
elbow pain.  It was noted that he is right-hand dominant.  He 
could form a fist with good muscle strength.  There was no 
evidence of edema or instability.  Right elbow flexion was to 
145 degrees, forearm supination was to 85 degrees, forearm 
pronation was to 80 degrees, wrist dorsiflexion was to 70 
degrees, wrist palmar flexion was to 80 degrees, wrist radial 
deviation was to 20 degrees, and wrist ulnar deviation was to 
45 degrees.  

The veteran was accorded a VA muscles examination in March 
2003.  He complained of pain on the right forearm, elbow, and 
hand.  He reported episodes of flare-ups, but was unable to 
quantify the specific frequency.  He said that performing 
manual labor with the right arm precipitated flare-ups, and 
that the right arm was ineffective with activities of daily 
living.  He said was unable to lift objects with his right 
hand.  His muscle strength was 4/5.  The muscle group could 
move the joint through useful range of motion, albeit 
limitation by pain and slight weakness.  Pain was the major 
functional impact, with no additional limitation of motion on 
repetitive use.  

The veteran was accorded a VA joints examination in March 
2003.  There was reported pain associated with the right 
elbow and right wrist with weakness, but no signs of 
inflammation.  There were episodes of dislocation or 
recurrent subluxation.  There was no evidence of arthritis.  
The veteran was unable to lift objects with his right hand.  
He was considered left-handed.  Pain was the major functional 
impairment, with slight weakness.  There was tenderness and 
bony swelling in both the right wrist and elbow.  There was 
no evidence of ankylosis.  Range of motion for the elbow was 
as follows:  flare-up limitation was from 20 to 100 degrees; 
pain was from 15 to 110 degrees; active was from 5 to 120 
degrees; and passive was from 5 to 125 degrees.  The 
diagnosis was degenerative arthritis.  

The veteran was accorded a VA scars examination in March 
2003.  A barely visible scar was noted in the epigastric 
area.  A scar was also noted in the right inguinal area.  
There was no evidence of pain, but tenderness was noted.  The 
scars were described as superficial.  There was no evidence 
of inflammation, edema, or keloid formation.  The scars 
produced no limitation of motion or other limitation of 
function.  The diagnosis was scar, residual of shrapnel wound 
injury, upper abdomen and right inguinal area.  

The veteran was accorded a VA hand, thumb, and fingers 
examination in April 2003.  The clinical evaluation revealed 
bony swelling of the 1st MCP, right; 4th and 5th MCP, and 
flexion deformity of the 5th PIP and DIP at about 5 degrees.  
The tip of the thumb could approximate the tips of the 
fingers.  The tips of the fingers could approximate the 
median transverse fold of the palm, except that the little 
finger was about 1.5 centimeters away from the median palmar 
crease.  There was limitation of motion, approximately 10 
degrees in flexion of the DIP's and PIP's of the 4th and 5th 
fingers on the right hand.  The diagnosis was of multiple 
healed fractures and RMFB's, with post-traumatic arthritis of 
the right hand.  

III.  Pertinent Law and Regulation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Applicable law provides that, where compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e).

38 C.F.R. § 4.56 provides that muscle disability is 
considered slight where there has been a simple wound of the 
muscle without debridement or infection.  Clinical 
examination would disclose the absence of facial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue would be 
present.  Moderate muscle disability is found where there has 
been a through and through or deep penetrating wound of short 
track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  There must 
be indications of some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X- 
ray evidence of multiple scattered foreign bodies, or visible 
evidence of atrophy, may indicate a severe muscle disability. 
38 C.F.R. § 4.56 (2002).

IV.  Rating in excess of 30 percent for residuals of a 
shrapnel wound
of the right forearm and hand

The veteran's gunshot wound residuals of the right forearm 
are currently evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5308.  

DC 5308 addresses impairment of Muscle Group (MG) VIII, which 
governs extension of the wrist, fingers, and thumb, as well 
as abduction of the thumb.  A 20 percent disability rating is 
warranted when there is moderately severe impairment of 
Muscle Group VIII.  Severe impairment of MG VIII of the 
dominant arm warrants a 30 percent disability rating.

DC 5307 addresses impairment of Muscle Group VII, which 
governs flexion of the wrist and fingers.  Moderate 
impairment of MG VII of the dominant arm is assigned a 10 
percent disability rating.  Moderately severe impairment of 
MG VII of the dominant hand is assigned a 30 percent 
disability rating.

Alternatively, limitation of motion of the major or minor 
wrist with dorsiflexion less than 15 degrees or with palmar 
flexion limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5215.  Favorable 
ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

The veteran has undergone several VA examinations since 1997.  
These establish that the veteran has a severe injury to 
Muscle Group VIII.  The Board concedes that the veteran has 
limitation of motion of the right wrist, a flexion 
contracture of the fourth and fifth fingers, and a right hand 
grip weaker than that on the left side.  It is also noted 
that the VA examination conducted in March 2003 revealed that 
the veteran has limitation of motion of the fourth and fifth 
digit.  Pain was the major functional impairment, with no 
additional limitation of motion on repetitive use.  

The Board points out that the veteran has, for many years, 
been in receipt of the maximum rating assignable for injuries 
to Muscle Group VIII.  There is no clinical evidence of 
ankylosis of the right wrist or any fingers.  Although the 
veteran argues that a higher rating could be assigned 
pursuant to DC 5307, there is no competent medical evidence 
that he sustained an injury to that muscle group.  It would, 
therefore, be inappropriate to rate his shrapnel wound under 
that provision.

In addition, the veteran asserts that consideration should be 
given to the pain he experiences in his right hand and right 
wrist.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has also held when 
the maximum rating has been assigned under a limitation of 
motion diagnostic code, an increase based upon complaints of 
pain is not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Thus, in light of the fact that the veteran's 
shrapnel wounds are already considered a severe muscle injury 
and in the absence of ankylosis, there is no basis on which a 
higher rating may be assigned.

IV.  Rating in excess 20 percent for post-traumatic 
arthritis,
right elbow

The standard ranges of motion of the forearm (elbow) are 0 
degrees of extension and 145 degrees of flexion. 38 C.F.R. § 
4.71, Plate I.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under DC 5206, a noncompensable rating is warranted if 
flexion of the major forearm is limited to 110 degrees.  A 10 
percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating is warranted for flexion 
limited to 90 degrees.  A 30 percent rating is warranted for 
flexion to 70 degrees.  A 40 percent rating is warranted for 
flexion to 55 degrees.  A 50 percent rating is warranted for 
flexion to 45 degrees.  

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension of the major forearm is limited from 45 to 60 
degrees.  A 20 percent rating is warranted if extension is 
limited to 75 degrees.  A 30 percent rating is warranted if 
extension is limited to 90 degrees.  A 40 percent rating is 
warranted if extension is limited to 100 degrees.  A 50 
percent rating is warranted if extension is limited to 110 
degrees.  

Under DC 5215, dorsiflexion (extension) of the wrist of the 
dominant hand limited to less than 15 degrees is evaluated as 
10 percent disabling.  Palmar flexion limited in line with 
the forearm is evaluated as 10 percent disabling.  The Rating 
Schedule does not provide for a higher rating for limitation 
of motion of the wrist in the absence of ankylosis.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the Ratng Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In this regard, the veteran has reported pain in his right 
elbow, and weakness.  The examination showed that there was 
tenderness and bony swelling of the right elbow joint.  There 
was no evidence of instability, abnormal motion, or guarding.  
Furthermore he had 120 degrees of active flexion, and flexion 
to 100 degrees during flare-ups.  

The limitation in the range of motion of the right elbow is 
clearly insufficient for a rating in excess of 20 percent.  
Also, there was no evidence of ankylosis.  The evidence does 
not demonstrate that the criteria for a higher rating have 
been satisfied.  Additionally, in view of the range of motion 
findings, the Board is satisfied that the degree of 
functional impairment due to pain as set forth in the Deluca 
case is contemplated in the current rating.

After reviewing the record, it is the judgment of the Board 
that the preponderance of the evidence is against the 
veteran's claim in this regard.

VI.  Compensable rating for shrapnel wound scars of the left 
chest
and epigastrium

While this appeal was pending, the applicable rating criteria 
for the skin were amended, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-599 (July 31, 2002).  The Court has held 
that, where a law or regulation changes after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes that, in the April 2003 SSOC, the RO 
evaluated the veteran's scar under both the old and revised 
criteria, and that the veteran has undergone a VA examination 
in conjunction with his claim.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new criteria is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
apply both the old and new versions of the criteria to the 
veteran's claim.

In this case, the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the rating assigned to the 
veteran's service-connected scar.  Under both versions, 
Diagnostic Code 7804 provides a maximum 10 percent rating for 
a superficial and painful scar.  38 C.F.R. § 4.118, DC 7804 
(prior to and from Aug. 30, 2002).  Under the old criteria, 
Diagnostic Code 7803 provides that a superficial and poorly 
nourished scar with repeated ulceration warrants a maximum 10 
percent rating. 38 C.F.R. § 4.118, DC 7803 (prior to Aug. 30, 
2002).  Under the new criteria, Diagnostic Code 7803 provides 
a maximum 10 percent rating for a superficial and unstable 
scar.  A note to the criteria indicates that an unstable scar 
is one as to which, for any reason, there is frequent loss of 
covering of skin over the scar.  A second note indicates that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803 (from Aug. 30, 
2002).

Under both versions, Diagnostic Code 7805 provides that scars 
are rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805 (prior to and from Aug. 
30, 2002).

After reviewing the evidence and resolving reasonable doubt 
in favor of the veteran, the Board finds that the veteran's 
service-connected shrapnel wound scarring on the left chest 
and epigastrium warrants a 10 percent rating.  Although the 
March 2003 VA examination indicated that the scar was barely 
visible, there was tenderness noted over the scar site on 
objective examination.  As a result, the Board finds that the 
evidence is in relative equipoise, and therefore can support 
an increase to a 10 percent rating under both the old and the 
new versions of Diagnostic Code 7804.

This is the maximum schedular rating assignable for scars, 
other than scars which limit function of the body part which 
they affect.  38 C.F.R. § 4.118, DC 7805.  In this case, 
there is no evidence of record of functional impairment due 
to the veteran's scar.  Thus, as he currently receives the 
maximum schedular rating provided by the Rating Schedule for 
a painful scar, an evaluation in excess of 10 percent is not 
warranted for shrapnel wound scars of the left chest and 
epigastrium.

VII.  Extraschedular Rating

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disabilities at issue.  In addition, 
the manifestations of the disabilities are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations, or that the case 
presents such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for 
residuals of a shrapnel wound of the right forearm 
and hand is denied.

Entitlement to an initial rating in excess of 20 percent for 
post- traumatic arthritis of the right elbow is denied.  

A 10 percent rating for shrapnel wound scars of the left 
chest and epigastrium is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

